CONCURRING OPINION
MORRISON, Presiding Judge.
At first blush it would appear that the conclusion we reach here is in direct conflict with our holding in Ex parte Harck, 160 Tex.Cr.R. 602, 274 S.W.2d 74. A study of the record on Harck reveals, however, that the relator called the agent of the demanding state as a witness and proved by him that no demand from the Governor of Arizona was presented to the Governor of this State. In the case at bar we have no such showing, and our holding in Ex parte Parkinson, 160 Tex.Cr.R. 369, 271 S.W.2d 638, here controls.